DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a snap clip retainer body. However, claims 11-14 recite that the body is a hair claw, hair hoop, hair band and bun maker respectively. It is unclear how the body can be both a snap clip and the respective species as claimed. As Applicant has not provided disclosure of such a combination body existing simultaneously, and appears to be the inadvertent result of inclusion of the ‘snap clip’ recitation in claim 8, such limitations in claims 11-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brantley (US Pub # 2004/0055617).
In regards to claim 6, Brantley teaches a snap clip hair-style retainer comprising:
a retainer body (10) for confining hair to shape a hair style and having at least a first portion (24) configured to contact with the confined hair when in use and
a plurality of flexible hook members integrally formed with and protruding from the first portion of the retainer body (Paragraph 0032), and configured as a non-linear structure for locally changing linear distribution of hair in contact therewith (Paragraphs 0033-0035).
Regarding claim 7, Brantley teaches hook members integrally formed with the first portion of the retainer body. With regards to the hooks being formed ‘by injection molding’ such limitation is directed to the method of manufacturing of an article. As the instant claim is directed to the article itself, providing the claimed structure that is capable of being formed by the recited .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brantley, in view of Chudzik et al. (US Pat # 7,461,661).
In regards to claim 1, Brantley teaches a hair-style retaining auxiliary of a snap clip hair-style retainer (10), the hair-style retainer configured to maintain at least a first portion (16) in contact with hair, the hair-style retaining auxiliary comprising:
a base (24) attached to a first elastic portion (14) of the hair-style retainer and
a plurality of flexible hook members integrally formed with and protruding from the base and configured as a non-linear structure for locally changing linear distribution of hair in contact therewith (Paragraphs 0033-0035).
Brantley does not teach the base is sleeved onto the first elastic portion. However, Chudzik et al. teaches providing a gripping element to a spring surface of a clip as a sleeved member (Col 5, Lines 36-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hooked elements of Brantley to be 
Regarding claim 3, Brantley teaches the base is flexible, as it is formed of a spring clip piece which inherently is flexible. 
Regarding claim 4, Brantley teaches the base is attached to the first portion by pressing the base into a closed position (Paragraph 0035). 
Regarding claim 5, Brantley teaches hook members integrally formed with the first portion of the retainer body. With regards to the hooks being formed ‘by injection molding’ such limitation is directed to the method of manufacturing of an article. As the instant claim is directed to the article itself, providing the claimed structure that is capable of being formed by the recited method meets the limitation of the claim and shifts the burden to Applicant to demonstrate an unobvious difference. Here, as Brantley teaches integral hooks capable of being injection molded, the burden is shifted to Applicant to demonstrate an unobvious structural difference between the instant claim and the cited art.

In regards to claim 8, Brantley teaches a hair-style retainer (10) comprising:
a snap clip retainer body for confining hair to shape a hairstyle, having at least a first portion (14) in contact with confined hair when in use;
a base (24) attached to the first portion of the retainer body and
a plurality of flexible hook members integrally formed with and protruding from the base and configured as a non-linear structure for locally changing linear distribution of hair in contact therewith (Paragraphs 0033-0035).
Brantley does not teach the base is sleeved onto the first elastic portion. However, Chudzik et al. teaches providing a gripping element to a spring surface of a clip as a sleeved member (Col 5, Lines 36-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hooked elements of Brantley to be 
Regarding claim 9, Brantley teaches the retainer body is a barrette clip (see Figure 4), which includes first and second elastic members (14, 16) for clamping hair there between when in use, and the first portion of the retainer body is the first elastic member or the second elastic member (14).
Regarding claim 10, Brantley teaches the retainer body includes a central part and a surrounding part for clamping hair there between when in use, and the first portion of the retainer body is the central part or the surrounding part (see Figure 5).
Regarding claim 16, Brantley teaches the base is flexible, as it is formed of a spring clip piece which inherently is flexible. 
Regarding claim 17, Brantley teaches the base is attached to the first portion by pressing the base into a closed position (Paragraph 0035). 
Regarding claim 18, Brantley teaches hook members integrally formed with the first portion of the retainer body. With regards to the hooks being formed ‘by injection molding’ such limitation is directed to the method of manufacturing of an article. As the instant claim is directed to the article itself, providing the claimed structure that is capable of being formed by the recited method meets the limitation of the claim and shifts the burden to Applicant to demonstrate an unobvious difference. Here, as Brantley teaches integral hooks capable of being injection molded, the burden is shifted to Applicant to demonstrate an unobvious structural difference between the instant claim and the cited art.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brantley, in view of Chudzik et al. as applied to claim 8 above, in further view of McKeown (US Pat # 5,706,836).
McKeown teaches providing hair engaging material onto hair claw clips having finger portions (Figure 7); a hair loop (Figure 5); a hair band (Figure 10 ) or a bun maker (Figure 6, where such is capable). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair securing body of Brantley to be any of the hair securing bodies of McKeown in order to provide additional hair gripping means for increased security in the hair.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772       

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772